J-S10035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee

                v.

ARTHUR J. DUBBS IV

                     Appellant                No. 1871 EDA 2014


        Appeal from the Judgment of Sentence August 14, 2012
            In the Court of Common Pleas of Bucks County
         Criminal Division at No(s): CP-09-CR-0005912-2011

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee

                v.

ARTHUR J. DUBBS IV

                     Appellant                No. 1872 EDA 2014


        Appeal from the Judgment of Sentence August 14, 2012
            In the Court of Common Pleas of Bucks County
         Criminal Division at No(s): CP-09-CR-0005591-2011

COMMONWEALTH OF PENNSYLVANIA              IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee

                v.

ARTHUR J. DUBBS IV

                     Appellant                No. 1873 EDA 2014


        Appeal from the Judgment of Sentence August 14, 2012
            In the Court of Common Pleas of Bucks County
         Criminal Division at No(s): CP-09-CR-0005267-2012
J-S10035-15




COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ARTHUR J. DUBBS IV

                            Appellant                 No. 1874 EDA 2014


            Appeal from the Judgment of Sentence August 14, 2012
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0005268-2012


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED MARCH 04, 2015

        Appellant, Arthur J. Dubbs IV, appeals nunc pro tunc from the

judgment of sentence entered in the Bucks County Court of Common Pleas,

following his open guilty pleas to multiple counts of criminal conspiracy,

burglary, criminal trespass, theft by unlawful taking or disposition, and

related offenses.1 We affirm and grant counsel’s petition to withdraw.

        The relevant facts and procedural history of this appeal are as follows.

In November and December of 2010, Appellant and his cohorts committed a




____________________________________________


1
    18 Pa.C.S.A. §§ 903, 3502, 3503, 3921, respectively.


_________________________

*Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S10035-15


string of burglaries throughout Bucks County. The Commonwealth charged

Appellant with multiple counts of burglary and related offenses at four (4)

different docket numbers. On August 10, 2012, the court conducted a guilty

plea hearing. At No. 5591 of 2011, Appellant pled guilty to three (3) counts

of conspiracy and one (1) count each of burglary, criminal trespass, and

theft by unlawful taking or disposition. At No. 5912 of 2011, Appellant pled

guilty to two (2) counts each of burglary, theft by unlawful taking or

disposition, criminal trespass, and receiving stolen property and one (1)

count of criminal mischief.

      The court conducted a second guilty plea hearing on August 14, 2012.

At No. 5267 of 2012, Appellant pled guilty to one (1) count each of burglary,

criminal mischief, and criminal attempt. At No. 5268 of 2012, Appellant pled

guilty to two (2) counts each of burglary, theft by unlawful taking or

disposition, and criminal mischief and one (1) count of conspiracy.       In

exchange for Appellant’s pleas, the Commonwealth agreed to withdraw

additional charges. The Commonwealth also recommended that Appellant’s

sentences run concurrently with a related federal sentence he was already

serving.   The court accepted the guilty pleas, and Appellant immediately

proceeded to sentencing.

      At No. 5591 of 2011, the court sentenced Appellant to concurrent

terms of six (6) to twelve (12) years’ imprisonment, followed by two (2)

years’ probation, for one count each of burglary and conspiracy. The court


                                    -3-
J-S10035-15


imposed no further penalty for Appellant’s remaining convictions.             At No.

5912 of 2011, the court sentenced Appellant to concurrent terms of five (5)

to ten (10) years’ imprisonment for two counts of burglary.               The court

imposed no further penalty for Appellant’s remaining convictions.             At No.

5267 of 2012, the court sentenced Appellant to four and one-half (4½) to

nine (9) years’ imprisonment for one count of burglary. The court imposed

no further penalty for Appellant’s remaining convictions.           At No. 5268 of

2012, the court sentenced Appellant to concurrent terms of four and one-

half (4½) to nine (9) years’ imprisonment, followed by two (2) years’

probation, for two counts of burglary and one count of conspiracy. The court

imposed     no    further    penalty     for   Appellant’s   remaining   convictions.

Significantly, the court ordered the sentences at all docket numbers to run

concurrently with each other. The court also ordered the sentences to run

concurrently with Appellant’s federal sentence. Thus, the court imposed an

aggregate sentence of six (6) to twelve (12) years’ imprisonment, followed

by two (2) years’ probation.2

       Appellant timely filed a motion for reconsideration of sentence on

August 20, 2012. In it, Appellant complained that the state sentences would

hinder his ability to enter into certain programs at the federal prison.

____________________________________________


2
  The court acknowledged that Appellant’s individual sentences each
exceeded the sentencing guidelines.  (N.T. Plea/Sentencing Hearing,
8/14/12, at 30-32).



                                           -4-
J-S10035-15


Further,    Appellant     argued     that      mitigating   circumstances   warranted

reconsideration of the sentences.           The court conducted a hearing on the

post-sentence motion on October 11, 2012.               On November 20, 2012, the

court filed an amended sentencing order “to reflect that the sentences be

served concurrent with and not consecutive to the FEDERAL sentence

[Appellant] is already serving.” (Order, entered 11/20/12, at 1). The court

also ordered that Appellant serve his state sentences at a federal facility.

The court denied Appellant’s post-sentence motion in all other respects.

Appellant did not file a direct appeal.

        On August 9, 2013, Appellant timely filed a pro se petition pursuant to

the Post Conviction Relief Act (“PCRA”).3 The court appointed counsel, who

filed an amended petition on April 4, 2014.                 In the amended petition,

Appellant argued plea counsel was ineffective for failing to file a notice of

appeal.    On June 5, 2014, the court granted PCRA relief and reinstated

Appellant’s direct appeal rights nunc pro tunc.

        Appellant timely filed notices of appeal nunc pro tunc at each docket

number on June 6, 2014. On July 15, 2014, the court ordered Appellant to

file a concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(b).        On July 21, 2014, appellate counsel filed a Rule

1925(c)(4) statement of intent to file a brief pursuant to Anders v.

____________________________________________


3
    42 Pa.C.S.A. §§ 9541-9546.



                                            -5-
J-S10035-15


California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant

subsequently filed an application to consolidate the appeals, which this Court

granted on August 4, 2014.

      As a preliminary matter, appellate counsel seeks to withdraw his

representation pursuant to Anders and Commonwealth v. Santiago, 602

Pa. 159, 978 A.2d 349 (2009). Anders and Santiago require counsel to: 1)

petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points the appellant deems worthy of review.

Santiago, supra at 173-79, 978 A.2d at 358-61.         Substantial compliance

with these requirements is sufficient.     Commonwealth v. Wrecks, 934

A.2d 1287, 1290 (Pa.Super. 2007). “After establishing that the antecedent

requirements have been met, this Court must then make an independent

evaluation of the record to determine whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982

(Pa.Super. 1997)).

      In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw


                                     -6-
J-S10035-15


representation:

          Neither Anders nor McClendon[4] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

       Instantly, appellate counsel filed a petition for leave to withdraw. The

petition states counsel performed a thorough review of the record and

concluded the appeal would be wholly frivolous.         Counsel also supplied

Appellant with a copy of the withdrawal petition, the brief, and a letter

explaining Appellant’s right to proceed pro se or with new privately retained
____________________________________________


4
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -7-
J-S10035-15


counsel to raise any additional points Appellant deems worthy of this Court’s

attention.    In his Anders brief, counsel provides a summary of the

procedural history of the case.      Counsel refers to facts in the record that

might arguably support the issues raised on appeal and offers citations to

relevant law. The brief also provides counsel’s conclusion that the appeal is

wholly frivolous.      Thus, counsel has substantially complied with the

requirements of Anders and Santiago.

      As Appellant has filed neither a pro se brief nor a counseled brief with

new privately retained counsel, we review this appeal on the basis of the

issues raised in the Anders brief:

         SHOULD APPELLANT’S COUNSEL BE PERMITTED TO
         WITHDRAW HIS APPEARANCE BECAUSE THE APPEAL IS
         WHOLLY FRIVOLOUS?

         WAS [APPELLANT’S] SENTENCE UNREASONABLY HARSH?

(Anders Brief at 5).

      On appeal, Appellant contends each of his sentences for the burglary

and conspiracy convictions exceeds the aggravated range of the sentencing

guidelines.   Appellant argues the court imposed unduly harsh sentences,

because it did not adequately consider Appellant’s evidence of mitigating

circumstances. Appellant insists his sentences are unreasonable. Appellant

concludes the court abused its discretion by imposing manifestly excessive

sentences. Appellant challenges the discretionary aspects of his sentences.

See Commonwealth v. Lutes, 793 A.2d 949 (Pa.Super. 2002) (stating


                                       -8-
J-S10035-15


claim that sentence is manifestly excessive challenges discretionary aspects

of sentencing).5

       Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.            Commonwealth v. Sierra, 752 A.2d

910 (Pa.Super. 2000).          Prior to reaching the merits of a discretionary

sentencing issue:

          [W]e conduct a four-part analysis to determine: (1)
          whether appellant has filed a timely notice of appeal, see
          Pa.R.A.P. 902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. 720; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

       When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

____________________________________________


5
  “[W]hile a guilty plea which includes sentence negotiation ordinarily
precludes a defendant from contesting the validity of his…sentence other
than to argue that the sentence is illegal or that the sentencing court did not
have jurisdiction, open plea agreements are an exception in which a
defendant will not be precluded from appealing the discretionary aspects of
the sentence.”     Commonwealth v. Tirado, 870 A.2d 362, 365 n.5
(Pa.Super. 2005) (emphasis in original). “An ‘open’ plea agreement is one
in which there is no negotiated sentence.” Id. at 363 n.1. Here, Appellant’s
pleas were “open” as to sentencing. (See N.T. Plea/Sentencing Hearing at
13.)    Thus, Appellant can challenge the discretionary aspects of his
sentences.



                                           -9-
J-S10035-15


separate concise statement demonstrating a substantial question as to the

appropriateness    of   the   sentence       under   the   Sentencing   Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f).   “The requirement that an appellant separately set forth the

reasons relied upon for allowance of appeal ‘furthers the purpose evident in

the Sentencing Code as a whole of limiting any challenges to the trial court’s

evaluation of the multitude of factors impinging on the sentencing decision

to exceptional cases.’”   Commonwealth v. Phillips, 946 A.2d 103, 112

(Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct. 2450, 174 L.Ed.2d

240 (2009) (quoting Commonwealth v. Williams, 562 A.2d 1385, 1387

(Pa.Super. 1989) (en banc) (emphasis in original)).

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.       Commonwealth v. Anderson, 830

A.2d 1013 (Pa.Super. 2003). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Sierra, supra at 912-13 (quoting Commonwealth v.

Brown, 741 A.2d 726, 735 (Pa.Super. 1999) (en banc), appeal denied, 567

Pa. 755, 790 A.2d 1013 (2001)).          “A claim that the sentencing court

imposed an unreasonable sentence by sentencing outside the guideline

ranges raises a ‘substantial question’ which is reviewable on appeal.”


                                    - 10 -
J-S10035-15


Commonwealth v. Davis, 737 A.2d 792, 798 (Pa.Super. 1999).

       In the instant case, Appellant’s Rule 2119(f) statement preserved his

claim regarding the court’s purported error at sentencing.6             Appellant’s

challenge appears to raise a substantial question as to the discretionary

aspects of his sentences. See id.

       Our standard of review concerning the discretionary aspects of

sentencing is as follows:

          Sentencing is a matter vested in the sound discretion of
          the sentencing judge, and a sentence will not be disturbed
          on appeal absent a manifest abuse of discretion. In this
          context, an abuse of discretion is not shown merely by an
          error in judgment. Rather, the appellant must establish,
          by reference to the record, that the sentencing court
          ignored or misapplied the law, exercised its judgment for
          reasons of partiality, prejudice, bias or ill will, or arrived at
          a manifestly unreasonable decision.

Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa.Super. 2011)

(quoting Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa.Super. 1999)

(en banc)).

       “[A] court is required to consider the particular circumstances of the

offense and the character of the defendant.”        Commonwealth v. Griffin,

804 A.2d 1, 10 (Pa.Super. 2002), cert. denied, 545 U.S. 1148, 125 S.Ct.
____________________________________________


6
  Appellant did not object at sentencing, and his post-sentence motion did
not raise the claim advanced in the Rule 2119(f) statement. Nevertheless,
in light of counsel’s motion to withdraw, we will address Appellant’s
contention. See Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa.Super.
2009) (explaining Anders requires review of issues otherwise waived on
appeal).



                                          - 11 -
J-S10035-15


2984, 162 L.Ed.2d 902 (2005). “In particular, the court should refer to the

defendant’s prior criminal record, his age, personal characteristics and his

potential for rehabilitation.” Id. “If the court imposes a sentence outside of

the sentencing guidelines, it must provide a written statement setting forth

the reasons for the deviation and the failure to do so is grounds for re-

sentencing.” Commonwealth v. Walls, 592 Pa. 557, 567, 926 A.2d 957,

963 (2007).     A court’s “on-the-record statement of reasons for deviation

stated   in   the   defendant’s   presence”      satisfies   the   requirement   of   a

contemporaneous written statement. Commonwealth v. Styles, 812 A.2d

1277, 1278 (Pa.Super. 2002).

      “[U]nder the Sentencing Code an appellate court is to exercise its

judgment in reviewing a sentence outside the sentencing guidelines to

assess   whether     the   sentencing    court       imposed   a   sentence   that    is

‘unreasonable.’”    Walls, supra at 568, 926 A.2d at 963.             In making this

“unreasonableness” inquiry, this Court must consider four factors:

         § 9781. Appellate review of sentence

                                    *     *      *

           (d) Review of record.—In reviewing the record the
         appellate court shall have regard for:

                    (1) The nature and circumstances of the offense
              and the history and characteristics of the defendant.

                    (2) The opportunity of the sentencing court to
              observe the defendant, including any presentence
              investigation.


                                        - 12 -
J-S10035-15


                  (3)    The findings upon which the sentence was
             based.

                 (4) The        guidelines    promulgated     by     the
             commission.

42 Pa.C.S.A. § 9781(d)(1)-(4).

     In    Walls,   supra,   our   Supreme    Court   said,   “the   concept   of

unreasonableness” is “inherently a circumstance-dependent concept that is

flexible in understanding and lacking precise definition.”     Id. at 568, 926

A.2d at 963.

          Thus, given its nature, we decline to fashion any concrete
          rules as to the unreasonableness inquiry for a sentence
          that falls outside of applicable guidelines under Section
          9781…. We are of the view, however, that the Legislature
          intended that considerations found in Section 9721 inform
          appellate review for unreasonableness. That is, while a
          sentence may be found to be unreasonable after review of
          Section 9781(d)’s four statutory factors, in addition a
          sentence may also be unreasonable if the appellate court
          finds that the sentence was imposed without express or
          implicit consideration by the sentencing court of the
          general standards applicable to sentencing found in
          Section 9721, i.e., the protection of the public; the gravity
          of the offense in relation to the impact on the victim and
          the community; and the rehabilitative needs of the
          defendant.    42 Pa.C.S. § 9721(b).       Moreover, even
          though the unreasonableness inquiry lacks precise
          boundaries, we are confident that rejection of a
          sentencing court’s imposition of sentence on
          unreasonableness grounds would occur infrequently,
          whether the sentence is above or below the
          guideline       ranges,      especially      when        the
          unreasonableness inquiry is conducted using the
          proper standard of review.

Id. at 568-69, 926 A.2d at 964 (emphasis added).

     Instantly, Appellant waived his right to a pre-sentence investigation

                                     - 13 -
J-S10035-15


(“PSI”) report and proceeded immediately to sentencing following the court’s

acceptance of the guilty pleas. Prior to the imposition of the sentences, the

Commonwealth noted that the federal court system had already sentenced

Appellant to seven (7) years’ imprisonment on other convictions.        When

asked for a sentencing recommendation, the Commonwealth stated, “All

sentences are concurrent but not conterminous with the federal sentences.”

(See N.T. Plea/Sentencing Hearing at 13.)        The Commonwealth indicated

there were mitigating factors in Appellant’s favor, as Appellant had worked

with local police and a violent-crimes task force after his arrest.

      The Commonwealth also detailed the factual history of Appellant’s

2010 crime spree. Specifically, Appellant and his cohorts burglarized three

private residences and three commercial properties.         The coconspirators

stole approximately $29,000.00 worth of personal property and U.S.

currency while causing at least $3,400.00 in property damage. Appellant’s

crime spree also included related offenses at other docket numbers that are

not at issue on appeal. The related offenses involved Appellant’s attempts

to elude police after the issuance of an arrest warrant.

      Due to the absence of a PSI report, the Commonwealth summarized

Appellant’s criminal history.   In addition to his federal conviction, a New

Jersey court convicted Appellant of a possessory drug offense in 1994. In

Pennsylvania, Appellant’s criminal record included a 1995 conviction for

possession of a small amount of marijuana, a 1995 conviction for possession


                                     - 14 -
J-S10035-15


of a controlled substance with intent to deliver (“PWID”), a 1999 conviction

for possession of a controlled substance, and a 2003 conviction for PWID.

       After receiving the criminal history, the court permitted Appellant to

allocute.    Appellant explained that he had attempted to attend a technical

school upon his release from a prior state incarceration.                   Appellant

struggled, however, and he began to sell drugs.                 Thereafter, Appellant

committed the burglaries at issue, which he described as “the biggest

mistake” of his life.      (Id. at 24).        Appellant pleaded with the court for

leniency, asking for “one last shot.”          (Id.)   At that point, defense counsel

reiterated the mitigating circumstance of Appellant’s cooperation with law

enforcement, including certain grand jury testimony. Consequently, defense

counsel asked the court “to give a sentence concurrent with one he’s serving

and allow [Appellant] to take advantage of the programs that the federal

system offers by keeping the sentence max below” seven (7) years. (Id. at

28).

       The court responded:

            I can’t…grant you what your attorney has [requested]. Let
            me tell you, the testimony I heard was significant in terms
            of―the other day in terms of being helpful to you.[7]
            Probably the most significant testimony I’ve ever heard in
            that regard.

____________________________________________


7
 The court received much of Appellant’s mitigation evidence at the August
10, 2012 hearing. The certified record does not include a transcript of the
August 10, 2012 hearing.



                                          - 15 -
J-S10035-15


        However, I have a crime spree in front of me, so―and let
        me tell you, but for what I heard the other day your
        sentence would be twenty years.

                                 *     *      *

        That’s exactly what I would give you, because in any way
        you cut it, if I give you a couple years on each case,
        looking at the non-merging offenses, I would easily be at
        twenty years, even if I sentence you in the mitigated
        range.

        What I’m going to do, though, is I’m going to give you a
        sentence that will―the intent is that it will add up to six to
        twelve…which is longer than your federal sentence but,
        certainly…less than what I would have given you.

(Id. at 29-30).

     Further, the court gave Appellant the opportunity to provide input as

to his sentencing preferences:

        THE COURT:                  So    I    can…give    [Appellant]
        consecutive sentences that total the six [years], but I think
        it would be better for him if I just give you six to twelve on
        the cases and run them all concurrent, which would be
        outside the guidelines….

        For instance, in 5268 [of 2012], if I sentenced him in the
        standard range, as to counts one and two and three,
        consecutively, that would give you six years just on that
        case, and that doesn’t include the criminal mischief count.

                                 *     *      *

        So do you want me to do them consecutively or do you
        want me to sentence him outside the guidelines
        concurrently? Do you have a preference?

        [DEFENSE COUNSEL]:        As long as the sentence runs
        concurrent with the federal sentence.




                                     - 16 -
J-S10035-15


          THE COURT:                Yes,      but   I’ve   been    told
          sometimes there’s a benefit in the state for there not to be
          consecutive sentences, for it just to be concurrent.

          [DEFENSE COUNSEL]:       I think there’s a benefit if it’s
          concurrent versus consecutive, because he would have to
          make parole on each case before he could begin serving
          case number two.

(Id. at 30-32). Ultimately, Appellant requested the imposition of concurrent

sentences as described, and the court honored Appellant’s wishes. (Id. at

32).

        Here, the court stated with particularity its reasons for imposing

Appellant’s sentences.      Regarding the “reasonableness” of Appellant’s

sentences, the court attempted to balance Appellant’s cooperation with law

enforcement against the magnitude of his crime spree. After weighing the

nature and circumstances of the offenses against the mitigating factors, the

court    imposed   concurrent   sentences     in   excess   of    the   guidelines.

Significantly, the court’s own statements reveal it would have imposed a

harsher sentence but for the quality of Appellant’s cooperation with law

enforcement.

        The court observed Appellant and evaluated his mitigation evidence.

The court also announced its findings at the time of sentencing. Under these

circumstances, the court’s upward departure from the sentencing guidelines

was reasonable under Section 9781(d).         See Walls, supra.         Moreover,

Appellant actually consented to the court’s departure from guidelines in

exchange for the benefit of concurrent sentences.                Based upon the

                                     - 17 -
J-S10035-15


foregoing, we see no cause to disturb the judgment of sentence.   See

Coulverson, supra. Accordingly, we affirm the judgment of sentence and

grant counsel’s petition to withdraw.

      Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2015




                                    - 18 -